Order unanimously modified in accordance with the Memorandum, and as modified affirmed, without costs of this appeal to any party. Memorandum: The order should be restricted to any report or reports, statement or statements, photograph or photographs made, taken, or submitted by any employee of the Niagara Frontier Transit System, Inc., to the Niagara Frontier Transit System, Inc., in the scope of his employment regarding the accident alleged in the complaint and which were obtained prior to the commencement of litigation. (Appeal from order of Brie Special Term denying motion for a protective order.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.